Citation Nr: 0844314	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  96-05 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for ulcerative colitis.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the lumbar spine, currently evaluated 
as 40 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the dorsal spine, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Kenneth B. Mason, Esq.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from March 1965 until August 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 1995 and December 2002 
rating decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The Board previously considered this appeal in August 1996, 
January 1998 and December 2000 and remanded the claims for 
additional development.  In a February 2004 Board decision, 
the Board denied reopening the claim for ulcerative colitis 
and remanded the claims for increased evaluations for 
residuals of shell fragment wounds to the lumbar and dorsal 
spine and entitlement to total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The veteran then appealed the Board's 
denial of the claim to reopen service connection for 
ulcerative colitis to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated in June 2006, the 
Court vacated the Board's February 2004 decision and remanded 
the claim to the Board for further adjudication.  

As noted above, the appeal initially included a claim for 
TDIU.  During the pendency of the appeal, however, the RO 
granted TDIU in an October 2007 rating decision.  This is a 
full grant of the benefit sought on appeal.  Because the 
veteran has not filed a notice of disagreement pertaining to 
the October 2007 rating determination, this issue is not 
before the Board for appellate review. See 38 U.S.C.A. § 
7105(a); see Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995)(Pursuant to 38 U.S.C. § 7105, a Notice of Disagreement 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after an SOC is issued by VA).

The claims for entitlement to an increased evaluation for 
shell fragment wound of the lumbar spine and an increased 
evaluation for residuals of a shell fragment wound of the 
dorsal spine were most recently remanded by the Board in 
February 2004.  The RO completed the requested development 
and recertified the claims to the Board in December 2006.  As 
will be discussed below, however, after the August 2006 
Supplemental Statement of the Case and the December 2006 
recertification of the claims to the Board, the veteran 
submitted additional relevant evidence and did not include a 
waiver of review of that evidence by the agency of original 
jurisdiction (AOJ). 38 C.F.R. §  20.1304.  Considering the 
claim for ulcerative colitis must be remanded and the claims 
file will therefore be sent to the AOJ, the Board will also 
remand the claims for increased evaluation so that the RO 
will have the opportunity to consider the additional evidence 
in order to streamline the adjudication of all of the 
veteran's claims. See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Having considered the Court's Order and in light of the 
record, the Board finds that this appeal must be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The June 2006 Court Order indicated that VA failed to fulfill 
its duty to assist.  Specifically, during the pendency of the 
appeal, the Court decided Kent v. Nicholson, 20 Vet. App. 1 
(2006).  This case holds that when a veteran applies to 
reopen a previously denied claim, VA must examine the bases 
for the denial in the prior decision and advise the claimant 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Although the 
RO provided notification of the basic elements required to 
establish service connection, the veteran was not provided 
notice of the information and evidence necessary to reopen a 
claim or the reasons why the claim for ulcerative colitis was 
previously denied.  The case must be remanded to ensure 
compliance with these procedural requirements.

The record reflects the RO issued a Supplemental Statement of 
the Case (SSOC) in August 2006 concerning the issues of 
entitlement to an increased evaluation for residuals of a 
shell fragment wound of the lumbar spine and residuals of a 
shell fragment wound to the dorsal spine.  The RO then 
transferred the claims file to the Board in December 2006.  
In April 2007, the veteran submitted additional evidence to 
the RO consisting of VA outpatient treatment records dating 
from 2003 until 2007 which included records concerning his 
back.  These records are therefore relevant to the issues on 
appeal.  The veteran did not provide a waiver of the initial 
review of that evidence by the RO prior to its submission for 
review to the Board.  Since the additional evidence in 
question is neither duplicative of other evidence nor 
irrelevant, and since a Supplemental Statement of the Case 
(SSOC) pertaining to that evidence was not issued, this 
evidence must be referred back to the RO. See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); 38 C.F.R. §  20.1304.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the veteran of 
what evidence would substantiate his 
petition to reopen his claim of service 
connection for ulcerative colitis.  Apart 
from other requirements applicable under 
the Veterans Claims Assistance Act (VCAA), 
the RO/AMC will comply with the Kent 
ruling, and advise the veteran of the 
evidence and information that is necessary 
to reopen the claim and the evidence and 
information that is necessary to establish 
his entitlement to the underlying claim 
for the benefits sought by the claimant.  
In so doing, the RO/AMC will comply with 
any directives of the Veterans Benefits 
Administration and advise the claimant of 
the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

2.  The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.

3.  When the development requested above 
has been completed, the case should again 
be reviewed by the RO/AMC on the basis of 
the additional evidence, including that 
evidence received following the issuance 
of the August 2006 Supplemental Statement 
of the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
Supplemental Statement of the Case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




